*598
ORDER

PER CURIAM.
Dennis McWilliams appeals the judgment entered upon his conviction by a jury of one count of felony animal abuse and one count of misdemeanor animal abuse in the destruction of two pet dogs, for which he was fined $1000 per count. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).